      Case:4:19-cv-00892-HSG
      Case  19-17501, 10/26/2020, ID: 11872096,
                               Document         DktEntry:
                                          298 Filed       116, Page
                                                    10/26/20   Page 11 of
                                                                       of 22

                                                                         FILED
                   UNITED STATES COURT OF APPEALS                         OCT 26 2020

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




SIERRA CLUB; SOUTHERN BORDER                   No.   19-17501
COMMUNITIES COALITION,
                                               D.C. No. 4:19-cv-00892-HSG
             Plaintiffs-Appellees,             Northern District of California,
                                               Oakland
v.

DONALD J. TRUMP, in his official               ORDER
capacity as President of the United States;
et al.,

             Defendants-Appellants.



STATE OF CALIFORNIA; et al.,                   No.   19-17502

             Plaintiffs-Appellees,             D.C. No. 4:19-cv-00872-HSG
                                               Northern District of California,
v.                                             Oakland

DONALD J. TRUMP, in his official
capacity as President of the United States
of America; et al.,

             Defendants-Appellants.
        Case:4:19-cv-00892-HSG
        Case  19-17501, 10/26/2020, ID: 11872096,
                                 Document         DktEntry:
                                            298 Filed       116, Page
                                                      10/26/20   Page 22 of
                                                                         of 22




STATE OF CALIFORNIA; et al.,                     No.   20-15044

              Plaintiffs-Appellants,             D.C. No. 4:19-cv-00872-HSG
                                                 Northern District of California,
 and                                             Oakland

STATE OF CONNECTICUT; et al.,

              Plaintiffs,

 v.

DONALD J. TRUMP, in his official
capacity as President of the United States
of America; et al.,

              Defendants-Appellees.


Before: THOMAS, Chief Judge, and WARDLAW and COLLINS, Circuit Judges.

       Appellees’ emergency motion for clarification (Dkt. No. 112) is denied,

without prejudice. Appellants’ cross-motion for a stay of the mandate (Dkt. No.

113) is granted and the issuance of the mandate is stayed until November 18, 2020.




                                          2
